DETAILED ACTION
The Examiner and Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Bridget Bunner, Group Art Unit 1647.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 30 January 2020 has been entered in full.  Claims 5, 6, 8, 9-11, 13, 15, 16, and 18 are amended.  It is noted that that status identifier for claim 15 indicates that the claim is “original”. However, the claim was amended in the response of 30 January 2020.
Claims 1-19 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 04 April 2022 is acknowledged.  The traversal is on the ground(s) that Kawano is Applicant’s own disclosure that falls within the exception under 35 U.S.C. 102(b)(1)(A). Applicant states that Kawano is the inventor’s own disclosure that was publicly disclosed October 10, 2016, which is less than 1 year before April 10, 2017 (which is the filing date of the foreign priority application JP 2017-077804).  
This is found persuasive in part. The Examiner acknowledges the submission of the certified translation of the foreign priority application, JP-2017077804, on 04 April 2022. The Examiner also acknowledges that in view of the certified translation, Kawano et al. is the inventor’s own disclosure published less than a year before 10 April 2017 and Kawano et al. is not prior art against the instant claims.  Therefore, claims 13-17 of Group II (directed to a nucleic acid encoding the set of polypeptides of Group I) are hereby rejoined. However, the claims of Group III are drawn to another structurally and diverse product (an animal) and claims 18-19 are not rejoined. Please note that according to 37 CFR 1.475(d), if multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims. See also PCT Article 17(3)(a) and §1.476(c). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04 April 2022.
Claims 1-17 are under consideration in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Sequence Compliance
1.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825).  Please see issues below and the PTO-90C Communication and Revised Notice to Comply attached to the instant Office Action.
a.	The sequences disclosed in Figures 14, 15, 16, and 17 are not accompanied by the required reference to the relevant sequence identifiers.  (Please note that this issue could be overcome, for example, by amending the Brief Description of the Drawings to refer to the relevant sequence identifiers.)  
b.	The Examiner acknowledges the submission of the sequence listing on 10 October 2019.  However, the specification has not been amended to include the insertion of a separate statement paragraph that incorporates by reference the material in the file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes (see MPEP §608.05(I); §2422.03(I); and §2422.03(a)). For example, MPEP §2422.03(a) specifically states that “applicants may submit a sequence listing under 37 CFR 1.821 as an ASCII text file EFS-Web instead of on compact disc, provided the specification contains a statement in a separate paragraph (preferably on the first page) that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of each text file must be in compliance with ASCII and have a file name with a “.txt” extension” (emphasis added by Examiner). Please note that this issue could be overcome by amending the first page of specification to include a separate paragraph that incorporates by reference the material in the file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.

Drawings
2.	The drawings are objected to because the columns in Figures 10B, 10C, 10D, 10E, and 12C cannot be discerned from one another. Specifically, the drawings are in black and white, so the bars for each group appear the same color. It is suggested to leave one group as a black bar while the other groups are changed to white bars, cross-hatched bars, and stippled bars, for example.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Specification
3.	The disclosure is objected to because of the following informalities:
3a.	The Brief Description of the Drawings at page 12 does not refer to Figures 7A and 7B.  
3b.	At page 2, [0004], non-English characters are recited after the phrase “(Patent Document 2 and Non-Patent Document 8” and should be deleted.
Appropriate correction is required.

Claim Objections
4.	Claim 14 is objected to because of the following informalities:  
4a.	In claim 14, line 5, after the phrase “dependently forming a dimer,” the word “and” should be inserted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5a.	Claims 1-17 are rejected as being indefinite because the structure of the two polypeptides as recited in claim 1 cannot be determined. First, in claim 1, lines 2-4 are confusing as to what elements actually comprise the two polypeptides. Lines 9-11 attempt to further clarify how the Cre proteins are joined to the two proteins, but this again, is not clear.  For instance, are the Cre protein elements and “two protein” elements bound to one another by covalent or ionic bonds or are they fused to one another (via a linker)?  
Second, regarding lines 5-8, the N-terminal and C-terminal side fragments of the Cre protein are not clear and concise. Is the N-terminal side fragment of the Cre protein a fragment that has a cleavage site in a region of the amino acid sequence of SEQ ID NO: 1 between positions 59-68?  Is the C-terminal side fragment of the Cre protein a fragment that has a cleavage site in a region of the amino acid sequence between positions 101-111?  Or, can the N- and C-terminal side fragments of the Cre protein be the same (i.e., both can have the cleavage site between positions 59-68; or, both can have the cleavage site between positions 101-111)?  Or, alternatively, do the N-terminal and C-terminal side fragments of the Cre protein each comprise two cleavage sites, wherein one cleavage site is between positions 59-68 and the second cleavage site is between positions 101-111 of SEQ ID NO: 1?

5b.	Claim 7 is rejected as vague and indefinite for reciting the terms “pMag”, “pMagHigh1”, “pMagFast1”, “pMagFast2”, “nMag”, “nMagHigh1”, “nMagFast1”, and “nMagFast2” as the sole means of identifying the set of polypeptides. It is not clear what the “pMag”, “pMagHigh1”, “pMagFast1”, “pMagFast2”, “nMag”, “nMagHigh1”, “nMagFast1”, and “nMagFast2” designations represent. The use of laboratory designations to identify a particular protein or set of polypeptides renders the claim indefinite because it is not clear what elements comprise the terms and different laboratories may use the same laboratory designations to define completely distinct molecules. It is also well known in the art that molecule names can be altered, deleted, amended, or revised over time by inventors and authors. Hence, one of ordinary skill in the art and or competitors would be unable to discern the metes and bounds of the claimed invention.

5c.	Claim 9 is rejected as being indefinite because the elements/limitations recited in lines 3-7 cannot be determined.  For instance, line 3 recites that a nuclear localization signal sequence binds to a C-terminal amino acid of one of the light-dependent proteins.  Is this nuclear localization sequence fused to one of the proteins?  Or, is it an external protein sequence that is introduced to the dimer?  Additionally, lines 4-7 continue to recite various limitations regarding elements binding to other elements.  For example, there are numerous structures recited in the claim (i.e., the signal sequence, a dimer, one protein, the other protein, N-terminal side fragment of a Cre protein, C-terminal side fragment of a Cre protein). However, it is unclear what structure/element is binding what. Are all of these elements bound to one another by covalent or ionic bonds or are they fused to one another via a linker?  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

5d.	Claim 10 is rejected as being indefinite because the claim recites that the set of two polypeptides further comprise a 2A peptide sequence.  It is not clear if one protein in the set comprises the sequence or if both proteins in the set comprise the 2A sequence.  If one protein in the set comprises the 2A sequence, which one is it?  Additionally, it is not clear the location of the 2A sequence in the protein(s) because the proteins in the set have a specific structure, as recited in instant claim 1.

5e.	Claims 11 and 12 are rejected as being indefinite because claim 11 recites the limitation "the nuclear localization signal sequence" in lines 5-6 and 9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 11 depends, does not recite a nuclear localization signal sequence. 

5f.	Claims 11 and 12 are rejected as being indefinite because claim 11 recites the limitation "a portion of the 2A peptide sequence" in lines 6 and 8.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 11 depends, does not recite a 2A peptide sequence (or portion thereof).

5g.	Claim 12 is rejected as being indefinite because the elements/limitations recited in lines 2-10 cannot be determined.  For instance, lines 2-10 recite various limitations regarding elements binding to other elements.  However, it is unclear what structure/element is binding what and how they bind another. Are all of these elements bound to one another by covalent or ionic bonds or are they fused to one another via a linker?  The structure of the set of polypeptides cannot be discerned and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

5h.	Claims 14-17 are rejected as being indefinite because claim 14, lines 1-2 recites that the nucleic acid of claim 13 encodes a polypeptide having amino acid sequences in a particular order.  Lines 2-5 of claim 14 recite one large fusion polypeptide comprising seven different elements. However, claims 1 and 13, from which claim 14 depends, recite a set of two polypeptides.  Therefore, it is not clear how the single polypeptide recited in claims 14-17 is a set of two polypeptides.

5i.	Claims 14-17 are rejected as being indefinite because claim 14 recites the limitation "the nuclear localization signal sequence" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1 and 13, from which claim 14 depends, do not recite a nuclear localization signal sequence.

5j.	Claims 14-17 are rejected as being indefinite because claim 14 recites the limitation "the 2A peptide sequence" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1 and 13, from which claim 14 depends, do not recite a 2A peptide sequence.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 is directed to a set of two polypeptides for use in light-dependent genetic recombination, in which an N-terminal side fragment and a C-terminal side fragment of a Cre protein having an amino acid sequence of SEQ ID NO: 1 respectively binds to two protein light-dependently forming a dimer, 
	the N-terminal side fragment and the C-terminal side fragment of the Cre protein are each a fragment having a cleavage site in a region of the amino acid sequence of SEQ ID NO:1 between position 59 and position 68 or a fragment having a cleavage site in a region of the amino acid sequence of SEQ ID NO: 1 between position 101 and position 111;
	the N-terminal side fragment of the Cre protein binds to, at a C-terminal amino acid thereof, and the C-terminal side fragment of the Cre protein binds to, at an N-terminal amino acid thereof, the two proteins light-dependently forming a dimer, respectively; and
	the two proteins light-dependently forming a dimer are each a polypeptide having an amino acid sequence of SEQ ID NO: 2 or a mutant thereof and in at least one of the proteins, at least one amino acid positioned at an N-terminal α helix has been substituted.
The specification of the instant application teaches that the present inventors modified a Vivid protein which is derived from Neurospora crassa and forms a homodimer in a light-dependent manner and developed a set of two proteins having a split-Cre and that form a dimer in a light-dependent manner (page 2, [0004]; page 3, [0007-0008]).  The specification discloses that the Cre protein has an amino acid sequence represented by SEQ ID NO: 1 and has a cleavage site in a region of the amino acid sequence between position 59 and position 68 or in a region between position 101 and position 111 (page 16, [0015]).  The specification indicates that by cleavage of the Cre protein in either of these regions, two split Cre fragments are formed (page 16, [0015]). 
The specification continues to teach that the N-terminal side fragment and the C-terminal side fragment of the Cre protein may each be a fragment having a partial sequence of the Cre protein or having a sequence including, in the partial sequence, a mutation (page 17, [0016]).  The specification states that the term “a fragment having a partial sequence of the Cre protein” means a fragment having, when the Cre protein having an amino acid sequence of SEQ ID NO: 1 is cleaved, a partial sequence of the amino acid sequence of SEQ ID NO: 1 from the N-terminal amino acid to the amino acid at the cleavage site, or a fragment having a partial sequence of the amino acid sequence of SEQ ID NO: 1 from the amino acid at the cleavage site to the C-terminal amino acid (page 17, [0016]). The specification discloses that the N-terminal side fragment and the C-terminal side fragment may be designed so that a region overlapping with the amino acid sequence of SEQ ID NO: 1 becomes 70% or more, 80% or more, 90% or more, 95% or more, 98% or more, 100% or 100% or more of the amino acid sequence of SEQ ID NO: 1 (page 22, [0023]).  The instant specification discloses an N-terminal side fragment of Cre comprising amino acids 19-59 or amino acids 19-104 of SEQ ID NO: 1 and a C-terminal side fragment comprising amino acids 60-343 or amino acids 106-343 of SEQ ID NO: 1 (pages 23-24, [0024]; page 45). The prior art of Hirrlinger et al. (PLoS One 4(1): e4286, 2009) also teaches an N-terminal Cre fragment comprising amino acids 19-59 and a C-terminal Cre fragment comprising amino acids 60-343 (of instant SEQ ID NO: 1) (see Hirrlinger et al., page 2, column 1, 1st paragraph).
Furthermore, the instant specification teaches that the “magnet” protein is derived from polypeptides each having an amino acid sequence of SEQ ID NO: 2 or a mutant thereof (page 27, [0031]).  The specification indicates that the polypeptide having an amino acid sequence of SEQ ID NO: 2 is a Vivid protein and the mutant of the polypeptide having an amino acid sequence of SEQ ID NO: 2 is a mutant of a Vivid protein (page 27, [0031]). The specification discloses that the mutant of a Vivid protein may be, for example, a protein having 70% or more, 75% or more, 80% or more, 85% or more, 90% or more, 95% or more, 98% or more, or 99% or more sequence identity with the amino acid sequence of SEQ ID NO: 2 (page 27, [0031]).  The specification teaches that the mutant of a Vivid protein may be N-terminally cleaved (pages 27-28, [0031]).  The prior art of Zoltowski et al. (Science 316(5827): 1054-1057, 2007) discloses that a single substitution of Cys71 to Ser in the Vivid protein completely prevents an N-terminal conformation change, resulting in the mutant incapable of transmitting blue light signals to Neurospora (abstract; page 1056, column 2; Figure 4).  The prior art of Kawano et al. (Nature Commun 6: 6256, 2015) and the instant specification at pages 30-33 also teach variants at positions 52 and 55 of the Vivid protein of instant SEQ ID NO: 2, in addition to variants at amino acid positions 52/55/85; 52/55/74/85; 52/55/135/165 (see Kawano et al, page 7, bottom of column 1 through the middle of column 2), wherein the variants selectively induce heterodimerization with light and have faster-switch off kinetics (Kawano, page 2, column 1).
Therefore, the phrases “N-terminal side fragment of the Cre protein” and “C-terminal side fragment of the Cre protein” recited in the instant claims are broadly interpreted by the Examiner as reading upon any N-terminal and C-terminal amino acid sequences (and nucleic acid sequences) of any Cre protein that has a cleavage site. However, the specification does not teach any N-terminal side fragments of a Cre protein, other than amino acids 1-59; amino acids 19-59; or amino acids 19-104 of SEQ ID NO: 1.  Likewise, the specification does not teach any C-terminal side fragments of Cre other than the amino acids 60-343 or amino acids 106-343 of SEQ ID NO: 1. Furthermore, regarding the “magnet”/Vivid protein, the phrases “a polypeptide having an amino acid sequence of SEQ ID NO: 2” and “a mutant thereof” (see for instance, claim 1, lines 12-14) are broadly interpreted by the Examiner as reading upon any variant, fragment, and/or derivative of the amino acid sequence of SEQ ID NO: 2. However, the specification does not teach any variants, fragments, or derivatives of the amino acid sequence of SEQ ID NO: 2 (and nucleic acid encoding such), other than the full-length sequence of SEQ ID NO: 2 and variants at amino acid positions 52/55; 52/55/85; 52/55/74/85; 52/55/135/165 of SEQ ID NO: 2.
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof.  In the instant case, the factors present in the claims for a set of two polypeptides (and nucleic acid encoding such) are (1) structural characteristics of an N-terminal side fragment of a Cre protein, a C-terminal side fragment of a Cre protein, and two proteins that have an amino acid sequence of SEQ ID NO: 2 or a mutant thereof and (2) functional characteristics of binding the two proteins and light-dependently forming a dimer.  There is no identification of any particular sequence or structure of the N-terminal side fragment of a Cre protein or the C-terminal side fragment of a Cre protein that must be conserved to bind the Vivid protein of SEQ ID NO: 2.  Thus, the claims are drawn to a genus of N-terminal side fragments of a Cre protein and a genus of C-terminal side fragments of a Cre protein that comprise any partial sequence of any Cre protein that has a cleavage site.  There is also no identification of any particular sequence or structure of the Vivid protein of SEQ ID NO: 2 that must be conserved in order to provide the required function of light-dependently forming a dimer.  Thus, the claims are drawn to a genus of Vivid proteins that comprise variants, fragments, and/or derivatives of the amino acid sequence of SEQ ID NO: 2.
The instant specification fails to disclose and there is no art-recognized correlation between the structure of the genus of N-terminal side fragments of a Cre protein, the genus of C-terminal side fragments of a Cre protein, and the genus of Vivid proteins that comprise variants, fragments, and/or derivatives of the amino acid sequence of SEQ ID NO: 2 and the functions of binding the Vivid protein of SEQ ID NO: 2 and light-dependently forming a dimer, respectively. In other words, the specification does not teach the structure which results in an amino acid sequence or nucleic acid sequence with the claimed required characteristics.  The description of amino acids 1-59 of SEQ ID NO: 1, amino acids 19-59, and amino acids 19-104 of SEQ ID NO: 1 is not adequate written description for an entire genus of N-terminal side fragments of a Cre protein. The description of amino acids 60-343 and amino acids 106-343 of SEQ ID NO: 1 is not adequate written description for an entire genus of C-terminal side fragments of a Cre protein. Lastly, the description of the full-length amino acid sequence of SEQ ID NO: 2 and variants at amino acid positions 52/55; 52/55/85; 52/55/74/85; 52/55/135/165 of SEQ ID NO: 2 are not adequate written description for an entire genus of Vivid proteins that comprise variants, fragments, and/or derivatives of the amino acid sequence of SEQ ID NO: 2.
The art recognizes that protein function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133; Bork et al., 1996, Trends in Genetics 12:425-427). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  
Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566).  In the instant application, the skilled artisan cannot envision the detailed chemical structure of the amino acid sequences and nucleic acid sequences of the N-terminal and C-terminal side fragments of Cre or the variants, fragments, and/or derivatives of the amino acid sequence of SEQ ID NO: 2, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The N-terminal side fragment of Cre, the C-terminal side fragment of Cre, and the specific Vivid sequences of SEQ ID NO: 2 are required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only an N-terminal side fragment of Cre comprising amino acids 1-59, amino acids 19-59, or amino acids 19-104 of SEQ ID NO: 1; a C-terminal side fragment of Cre comprising amino acids 60-343 or 106-343 of SEQ ID NO: 1; and the full-length sequence of SEQ ID NO: 2 or variants at amino acid positions 52/55; 52/55/85; 52/55/74/85; 52/55/135/165 of SEQ ID NO: 2 (and nucleic acids encoding such), but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).  See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).   


7.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a set of two polypeptides comprising two proteins that light-dependently form a dimer, where each protein comprises a polypeptide comprising the amino acid sequence of SEQ ID NO: 2 or comprises a variant of the amino acid sequence of SEQ ID NO: 2 with amino acid substitutions at positions 52 and 55; positions 52, 55, and 85; positions 52, 55, 74, and 85; or positions 52, 55, 135, and 165; and wherein one polypeptide comprises at the N-terminus an N-terminal side fragment of a Cre protein, said fragment comprising amino acids 1-59, amino acids 19-59, or amino acids 19-104 of SEQ ID NO: 1 and the other protein comprises at the C-terminus a C-terminal side fragment of a Cre protein, said fragment comprising amino acids 60-343 or amino acids 106-343 of SEQ ID NO: 1, does not reasonably provide enablement for the breadth of the set of two polypeptides (a nucleic acid encoding such) set forth in the instant claims (see claim 1, for example, below).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 1 is directed to a set of two polypeptides for use in light-dependent genetic recombination, in which an N-terminal side fragment and a C-terminal side fragment of a Cre protein having an amino acid sequence of SEQ ID NO: 1 respectively binds to two protein light-dependently forming a dimer, 
	the N-terminal side fragment and the C-terminal side fragment of the Cre protein are each a fragment having a cleavage site in a region of the amino acid sequence of SEQ ID NO:1 between position 59 and position 68 or a fragment having a cleavage site in a region of the amino acid sequence of SEQ ID NO: 1 between position 101 and position 111;
	the N-terminal side fragment of the Cre protein binds to, at a C-terminal amino acid thereof, and the C-terminal side fragment of the Cre protein binds to, at an N-terminal amino acid thereof, the two proteins light-dependently forming a dimer, respectively; and
	the two proteins light-dependently forming a dimer are each a polypeptide having an amino acid sequence of SEQ ID NO: 2 or a mutant thereof and in at least one of the proteins, at least one amino acid positioned at an N-terminal α helix has been substituted.
The specification of the instant application teaches that the present inventors modified a Vivid protein which is derived from Neurospora crassa and forms a homodimer in a light-dependent manner and developed a set of two proteins having a split-Cre and that form a dimer in a light-dependent manner (page 2, [0004]; page 3, [0007-0008]).  The specification discloses that the Cre protein has an amino acid sequence represented by SEQ ID NO: 1 and has a cleavage site in a region of the amino acid sequence between position 59 and position 68 or in a region between position 101 and position 111 (page 16, [0015]).  The specification indicates that by cleavage of the Cre protein in either of these regions, two split Cre fragments are formed (page 16, [0015]). 
The specification continues to teach that the N-terminal side fragment and the C-terminal side fragment of the Cre protein may each be a fragment having a partial sequence of the Cre protein or having a sequence including, in the partial sequence, a mutation (page 17, [0016]).  The specification states that the term “a fragment having a partial sequence of the Cre protein” means a fragment having, when the Cre protein having an amino acid sequence of SEQ ID NO: 1 is cleaved, a partial sequence of the amino acid sequence of SEQ ID NO: 1 from the N-terminal amino acid to the amino acid at the cleavage site, or a fragment having a partial sequence of the amino acid sequence of SEQ ID NO: 1 from the amino acid at the cleavage site to the C-terminal amino acid (page 17, [0016]). The specification discloses that the N-terminal side fragment and the C-terminal side fragment may be designed so that a region overlapping with the amino acid sequence of SEQ ID NO: 1 becomes 70% or more, 80% or more, 90% or more, 95% or more, 98% or more, 100% or 100% or more of the amino acid sequence of SEQ ID NO: 1 (page 22, [0023]).  The instant specification discloses an N-terminal side fragment of Cre comprising amino acids 19-59 or amino acids 19-104 of SEQ ID NO: 1 and a C-terminal side fragment comprising amino acids 60-343 or amino acids 106-343 of SEQ ID NO: 1 (pages 23-24, [0024]; page 45). The prior art of Hirrlinger et al. (PLoS One 4(1): e4286, 2009) teaches an N-terminal Cre fragment comprising amino acids 19-59 and a C-terminal Cre fragment comprising amino acids 60-343 (of instant SEQ ID NO: 1) (see Hirrlinger et al., page 2, column 1, 1st paragraph).
Furthermore, the instant specification teaches that the “magnet” protein is derived from polypeptides each having an amino acid sequence of SEQ ID NO: 2 or a mutant thereof (page 27, [0031]).  The specification indicates that the polypeptide having an amino acid sequence of SEQ ID NO: 2 is a Vivid protein and the mutant of the polypeptide having an amino acid sequence of SEQ ID NO: 2 is a mutant of a Vivid protein (page 27, [0031]). The specification discloses that the mutant of a Vivid protein may be, for example, a protein having 70% or more, 75% or more, 80% or more, 85% or more, 90% or more, 95% or more, 98% or more, or 99% or more sequence identity with the amino acid sequence of SEQ ID NO: 2 (page 27, [0031]).  The specification teaches that the mutant of a Vivid protein may be N-terminally cleaved (pages 27-28, [0031]).  The prior art of Kawano et al. (Nature Commun 6: 6256, 2015) and the instant specification at pages 30-33 also teach variants at positions 52 and 55 of the Vivid protein of instant SEQ ID NO: 2, in addition to variants at amino acid positions 52/55/85; 52/55/74/85; 52/55/135/165 (see Kawano et al, page 7, bottom of column 1 through the middle of column 2), wherein the variants selectively induce heterodimerization with light and have faster-switch off kinetics (Kawano, page 2, column 1).
Therefore, the phrases “N-terminal side fragment of the Cre protein” and “C-terminal side fragment of the Cre protein” recited in the instant claims are broadly interpreted by the Examiner as reading upon any N-terminal and C-terminal amino acid sequences (and nucleic acid sequences) of any Cre protein that has a cleavage site. However, the specification does not teach any N-terminal side fragments of a Cre protein, other than amino acids 1-59, amino acids 19-59, or amino acids 19-104 of SEQ ID NO: 1.  Likewise, the specification does not teach any C-terminal side fragments of Cre other than the amino acids 60-343 or amino acids 106-343 of SEQ ID NO: 1. Furthermore, regarding the “magnet”/Vivid protein, the phrases “a polypeptide having an amino acid sequence of SEQ ID NO: 2” and “a mutant thereof” (see for instance, claim 1, lines 12-14) are broadly interpreted by the Examiner as reading upon any variant, fragment, and/or derivative of the amino acid sequence of SEQ ID NO: 2. However, the specification does not teach any variants, fragments, or derivatives of the amino acid sequence of SEQ ID NO: 2 (and nucleic acid encoding such), other than the full-length sequence of SEQ ID NO: 2 and variants at amino acid positions 52/55; 52/55/85; 52/55/74/85; 52/55/135/165 of SEQ ID NO: 2.
The problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These or other regions may also be critical determinants of antigenicity. These regions can tolerate only relatively conservative substitutions or no substitutions (see Wells, 1990, Biochemistry 29:8509-8517; Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 492-495). However, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the antigen binding domains (scFvs), activation domains, costimulatory domains, linkers, leader peptides, and self-cleaving domains (and DNA constructs thereof) which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions. Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity. The art recognizes that function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133; Bork et al., 1996, Trends in Genetics 12:425-427). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Indeed, Tokuriki et al. conclude that “a more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation” (see page 602, left column, 2nd paragraph).  Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (PNAS USA 101(25):9205-10, 2004), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  Fenton et al. supra, also acknowledge this (see abstract).  The prior art of Zoltowski et al. (Science 316(5827): 1054-1057, 2007) even discloses that a single substitution of Cys71 to Ser in the Vivid protein (of instant SEQ ID NO: 2) completely prevents an N-terminal conformation change, resulting in the mutant incapable of transmitting blue light signals to Neurospora (abstract; page 1056, column 2; Figure 4).   There is little guidance in the specification indicating which amino acids are considered essential for the N-terminal side fragment of Cre (other than amino acids 1-59, 19-59, or 19-104 of SEQ ID NO: 1), the C-terminal side fragment of Cre (other than amino acids 60-343 or 106-343 of SEQ ID NO: 1), and the Vivid protein of SEQ ID NO: 2 (other than the full-length sequence of SEQ ID NO: 2 and variants at amino acid positions 52/55; 52/55/85; 52/55/74/85; 52/55/135/165 of SEQ ID NO: 2), as encompassed by the instant claims.
The amount of experimentation required to generate N-terminal side fragments of a Cre protein, C-terminal side fragments of a Cre protein, and variants, fragments, and/or derivatives of the amino acid sequence of SEQ ID NO: 2 would not have been routine, much less could one of ordinary skill in the art predict that any one or combination of all the variants, fragments, and/or derivatives encompassed by the instant claims would result in a set of two polypeptides that light-dependently form a dimer.  Because of this lack of guidance in the instant specification, the extended experimentation that would be required to determine which amino acid sequences and modifications would be acceptable to retain occluding structural and functional activity, and the fact that the relationship between the sequence of a protein/peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable, it would require an undue amount of experimentation for one of skill in the art to arrive at the large number of N-terminal side fragments of Cre, C-terminal side fragments of Cre, and variants, fragments, and/or derivatives of the amino acid sequence of SEQ ID NO: 2 of the encompassed claims.  Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the genus of N-terminal side fragments of Cre, the genus of C-terminal side fragments of Cre, and genus of variants, fragments, and/or derivatives of the amino acid sequence of SEQ ID NO: 2 in the claims in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  
Due to the large quantity of experimentation necessary to generate all possible N-terminal side fragments of a Cre protein, C-terminal side fragments of a Cre protein, and variants, fragments, and/or derivatives of the amino acid sequence of SEQ ID NO: 2 and screen such for the desired functional activity; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.
Conclusion
No claims are allowable.

The art made of record and not relied upon is considered pertinent to applicant's disclosure:

References that discuss/review optogenetic systems different from the claimed invention:
Bacchus et al. Mol Systems Biol 9: 691, 2013 

Endo et al. J Photochem Photobiol C: Photochem Rev 30: 10-23, online 14 November 2016

Gross et al. Cancer Cell 7: 5-15, 2005

Kennedy Nature Methods 7(12): 973-975, 2010

Nihongaki et al. ACS Chem Biol 9: 617-621, 2014 (mutations in Vivid (VVD) at amino acid 52 and bioluminescence assays; Figure 3)

Reidler et al. US 2016/0326219

Sato et al. US 2017/0298330

Wang et al. Nature Methods 9(3): 266-269, 2012

Yang et al. U.S. Patent 9,839,698

Yang et al. US 2013/0345294 (page 2, [0006])

Zhou et al. Front Mol Neurosci 8: 37, 2015

Cre/Split-Cre system
Gierut et al. Cold Spring Harb Protoc. 2014 Apr 1;2014(4):339-49. doi: 10.1101/pdb.top069807

Hirrlinger et al. PLoS One 4(12): e8354, 2009

Taslimi et al. Nat Chem Biol 12: 425-430, online April 2016

	Wen et al. PLoS One 9(10): e110290, 2014

Vivid (VVD)

	Zoltowski et al. Biochem 47: 7012-7019, 2008
	
	Zoltowski et al. Nature Chem Biol 5(11): 827-834, 2009


loxP	
	
	Langer et al. Nucleic Acids Res 30(14): 3067-3077, 2002
	Lee et al. Gene 216: 55-65, 1998
	Thomson et al. Genesis 36: 162-167, 2003



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
07 October 2022
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647